Citation Nr: 1623675	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO. 14-05 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an effective date prior to March 29, 2011 for the grant of service connection for left shoulder impingement.

2. Entitlement to a higher initial rating, greater than 20 percent, for left shoulder impingement.


REPRESENTATION

Appellant represented by:	K. Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Schulman, Counsel


INTRODUCTION

The Veteran had active service with the United States Air Force from November 1969 until November 1989.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that granted service connection for left shoulder impingement and assigned an initial 20 percent rating. The Veteran appealed from both the initial rating assigned, and the effective date of the award of service connection.

The Veteran testified videoconference before the undersigned Veterans Law Judge (VLJ) at a hearing held in January 2016. A transcript of the hearing has been associated with the claims file. During his January 2016 hearing, the Veteran also testified regarding the separately appealed matter of entitlement to a total disability rating based on individual unemployability (TDIU) due to his service-connected disabilities. The Veteran had previously testified on the issue of entitlement to TDIU in a videoconference hearing held before a separate VLJ in July 2010, and accordingly has presented hearing testimony before different judges on the same matter.

Generally, when more than one VLJ participates in an appeal - including taking testimony on an issue - a panel of not less than three VLJs is assigned to render the decision. 38 U.S.C.A. § 7102(a) (West 2014). Board members who conduct hearings must participate in making the final determination of the claim involved. 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015). Because the matter of entitlement to TDIU was discussed during both hearings, adjudication of that issue is subject to a three-VLJ panel decision, issued separately from this decision. 

However, as the January 2016 hearing before the undersigned was the only hearing where testimony regarding an earlier effective date and a higher initial rating for left shoulder impingement was taken, adjudication of these matters is not subject to a panel decision, and the undersigned is the only VLJ who has considered these claims.


FINDINGS OF FACT

1. Service connection for left shoulder impingement was denied in November 2004 and March 2007. The Veteran did not timely file an adequate Notice of Disagreement, nor submit new and material evidence within one year of either determination, and no communication or evidence was received prior to March 29, 2011 which could be interpreted as an informal or formal claim to reopen the previously disallowed claim of entitlement to service connection for left shoulder impingement.

2. November 2004 and March 2007 denials of service connection for left shoulder impingement are final.

3. Throughout the initial rating period, left shoulder impingement has been productive of motion limited to not less than 80 degrees at the left shoulder, without fibrous union of the minor humerus.


CONCLUSIONS OF LAW

1. The November 2004 and March 2007 decisions denying service connection for left shoulder impingement are final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).
      
2. The criteria for an effective date for the award of service connection for left shoulder impingement, prior to March 29, 2011, have not been met. 38 U.S.C.A. §§ 5101(a), 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).

3. The criteria for an initial rating in excess of 20 percent for left shoulder impingement have not been met or more nearly approximated at any time during the rating period on appeal. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5203 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). The Veteran's appeals arise from an appeal of the initial evaluation and effective date assigned following the grant of service connection for left shoulder impingement in. Once service connection is granted the claim is substantiated, and additional notice is not required. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims). The Federal Circuit has interpreted these decisions as meaning that VCAA notice is not required in the case of an appeal of an effective date assigned when an increased rating has been granted. See Sanford v. Peake, 263 F.App'x 54, 55 (Fed. Cir. 2008). Nonetheless, in a January 2016 hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claims. These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103. See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA also has a duty to assist an appellant in the development of the claim. VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment to the extent that such records have been identified by the Veteran. VA also made attempts to retrieve records held by the Social Security Administration (SSA), and in August 2006 and November 2010 VA was informed that SSA either could not locate the Veteran's records, or that the records no longer existed.

The available pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board. The duty to assist was further satisfied by VA examinations in December 2011 and February 2015 when examiners conducted physical examinations, were provided the Veteran's available medical records, recorded his history, and provided factually supported and explained opinions. While the December 2011 VA examiner was not provided the Veteran's claims file for review, an accurate history was elicited from the Veteran regarding his left shoulder. See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran). VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4) (2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion). 
	
In November 2014, the Board remanded the appeals relating to entitlement to an earlier effective date for the grant of service connection, as well as the initial rating assigned for left shoulder impingement. The Board ordered that the RO provide the Veteran with the opportunity to testify before a VLJ, an order that was fulfilled with the January 2016 hearing before the undersigned. The RO thus substantially complied with the November 2014 remand directives, and the Board may properly proceed with the decisions below. See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Earlier Effective Date, Prior to March 29, 2011, for the Establishment of Service Connection for Left Shoulder Impingement 

In November 2004, the RO denied a claim of service connection for left shoulder impingement. The Veteran sought to reopen the claim, and in March 2007 the RO denied the application to reopen. The Veteran did not submit a timely Notice of Disagreement to either of these denials, nor was new and material evidence associated with the claims file within one year of either decision. On March 29, 2011, VA received a communication interpreted as a new application to reopen the claim of service connection. In the May 2012, decision on appeal, his claim of service connection was granted, effective March 29, 2011 - the date that VA received the most recent application to reopen the previously denied claim.

Through his representative, the Veteran has asserted, including during the January 2016 hearing before the undersigned, that a valid Notice of Disagreement was sent to VA within one year of the November 2004 denial. In September 2015, VA published new rules prescribing that a Notice of Disagreement will only be accepted as a valid appeal from a Department decision if it is submitted on a standardized form for the purpose of appealing the decision, a form currently called VA Form 21-0958, Notice of Disagreement. This regulation, however, became effective March 24, 2015, and thus is not applicable to the assertion that a valid Notice of Disagreement was filed some time prior to November 2005. See 38 C.F.R. § 20.201 (2015); 79 Fed. Reg. 57698 (explaining that the revised regulation requiring a NOD be on a standardized form is effective March 24, 2015).

Under the regulations in effect prior to March 2015, a valid Notice of Disagreement must have been in the form of a written communication from a claimant or his representative, expressing dissatisfaction or disagreement with an adjudicative determination by the RO and a desire to contest the result. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.201 (2014). While special wording was not required, the Notice of Disagreement must have been in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review. 38 C.F.R. § 20.201; Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002). "[T]he actual wording of the communication and the context in which it was written" must be considered in determining whether it constitutes a Notice of Disagreement. Jarvis v. West, 12 Vet. App. 559, 561 (1999). A broad Notice of Disagreement may confer appellate jurisdiction over all the issues adjudicated in a rating decision. A "narrow or specific [Notice of Disagreement]," by comparison, may limit appellate jurisdiction to the issue specifically identified in the Notice of Disagreement. See Maggitt v. West, 202 F.3d 1370, 1375   (Fed. Cir. 2000). Whether worded broadly or narrowly, VA is to liberally construe all communications. Id. at 561-62. 

The Court has made clear that the VA adjudication process "'is not meant to be a trap for the unwary . . . a stratagem to deny compensation [nor] a minefield" for claimants. Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) ((quoting Comer v. Peake, 552 F.3d 1362, 1369 (Fed. Cir. 2009)); see also Gallegos, supra. (assuming that the Veteran desired appellate review, meeting the requirement of 38 C.F.R. § 20.201 was not an onerous task). Nonetheless, even liberally construing the communications received within one year of either the November 2004 or the March 2007 denials fails to show any such communication which could be interpreted as a Notice of Disagreement on the matter of service-connected for left shoulder impingement.

The Veteran has particularly focused on a January 2005 statement, which was received within one year of the November 2004 RO decision denying service connection for left shoulder impingement. That decision also adjudicated four additional claims, none of which - including left shoulder impingement - are mentioned in the January 2005 statement, which begins "Submitted in support (current) Service Connection Compensation benefits claim, and/or Notice of Disagreement (NOD), and 11/24/2004 Statement of th [sic] Case (SOC)." Parenthesis original. 

Although the term "Notice of Disagreement" does appear, the substance of the statement is entirely concerned with a then-pending appeal regarding posttraumatic stress disorder (PTSD), for which a Statement of the Case had also been issued on November 24, 2004. Even the most liberal reading of this document does not reveal a communication expressing disagreement with the denial of service connection for left shoulder impingement. Similar communications were received in March 2005 and April 2005, and similarly were entirely related to his pending appeal regarding PTSD.

In addition to not timely appealing from the November 2004 denial of service connection, the Veteran did not submit any additional relevant evidence within a year following the decision. See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that in determining whether a decision became final VA is required to determine whether any evidence received within one year of the decision is new and material and prevented the decision from becoming final under 38 C.F.R. § 3.159(b)). Thus, the November 2004 decision became final based on the evidence then of record. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

As previously stated, the claim was again denied in a March 2007 decision. VA received numerous communications within one year of that decision, however none - including in April 2007, May 2007, October 2007 - were in relation to left shoulder impingement. Furthermore, while VA treatment records added in October 2007 did relate to treatment of the left shoulder impingement, these were nonetheless not material to the extent that they failed to relate to a previously unestablished fact, and served only to confirm the Veteran's left shoulder diagnosis. In essence, these newly added records were duplicative of evidence already of record, and thus did not prevent the March 2007 decision from becoming final.

Service connection for left shoulder impingement was granted after the claim was reopened, rather than on submission of an original claim. In such cases, the effective date of an evaluation and award of compensation "will be the date of receipt of the claim or the date entitlement arose, whichever is the later." 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2015). The date of receipt of the claim, or "date of the claim," means the date of the application based upon which benefits are awarded, not the original claim for service connection. See Sears v. Principi, 16 Vet. App. 244, 246-47 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  

The provisions of 38 U.S.C.A. § 5110 also refer to the date an application is received. While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and broadly include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. §§ 3.1(p), 3.155 (2015); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In addition, any communication or action indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim if such an informal claim identifies the benefit sought. On receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a). There is no set form that an informal written claim must take. All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought. Rodriguez v. West, 189 F.3d 1351 (1999). 

Careful review and consideration of all communications from the Veteran and his representative between the time that finality attached to the March 2007 denial, (i.e., March 2008), and the effective date that was eventually established for the grant of service connection for left shoulder impingement (i.e., March 29, 2011), fails to reveal any communication which may be interpreted as an intent - express or implied - to reopen the previously denied claim. This includes consideration of numerous statements received by VA, sent by both the Veteran and his representative, and testimony before a VLJ in September 2010 on issues relating to PTSD and entitlement to a total disability rating based on individual unemployability - neither of which are the subject of this decision, as described in the introduction above. Throughout those communications, neither service connection broadly, nor the left shoulder specifically, was raised or discussed at any time.

Finally, to the extent that in March 2016 a private physician, Dr. M., opined that the effective date of the award of a 20 percent rating should be granted in 2004 - the statement is of no probative value in substantiating the Veteran's appeal. Entitlement to an earlier effective date is a legal, not a medical determination, and the Board places no weight in Dr. M's opinion.

Given that the prior denials of service connection for left shoulder impingement are final, and without evidence of an intent to reopen the claim prior to March 29, 2011, an effective date earlier than March 29, 2011 for the award of service connection for left shoulder impingement cannot be granted, and the claim is denied. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Initial Rating for Left Shoulder Impingement

The Veteran's appeal for a higher initial rating for left shoulder impingement is from the initial assignment of a disability rating following the establishment of service connection. When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods in accordance with the facts found; such separate disability ratings are known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned). 

Disability evaluations are determined by evaluating the extent that a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015). 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015). If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). Further, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007). 

As described above, the Veteran was awarded service connection for left shoulder impingement and granted an initial evaluation effective March 29, 2011. His left shoulder disability is rated 20 percent disabling, under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5203 (2015), which contemplates the current 20 percent rating for nonunion of the clavicle or scapula, with loose movement, or for dislocation of the clavicle or scapula. A schedular rating of greater than 20 percent under DC 5203 is not provided by the rating schedule, and the Board has thus considered whether a higher rating may be warranted under and alternative Code.

Left shoulder impingement has been not more than 20 percent disabling at any time during the period on appeal. Specifically, left shoulder impingement has been productive of motion limited to 80 degrees at the left shoulder, without fibrous union of the minor humerus.

The only rating criteria associated with the shoulder which affords the possibility of a schedular rating greater than 20 percent for the minor (i.e., nondominant) side of the body, are DCs 5200, 5201, and 5202. Because the Veteran does not have ankylosis of the shoulder, DC 5200 is not for application. DC 5201 provides for a 30 percent rating with limitation of motion of the minor arm to 25 degrees from the side of the body. 38 C.F.R. § 4.71a. Under DC 5202, a 40 percent rating is granted for a fibrous union of the minor humerus; a 50 percent rating for nonunion (a.k.a., false flail joint) of the minor humerus; and a 70 percent rating is granted for loss of the head (a.k.a. flail shoulder) of the minor humerus. Id.

When evaluating musculoskeletal disabilities - particularly those where the evaluation is based on range of motion, such as DC 5201 - VA may, in addition to applying schedular criteria, consider granting a higher rating in cases where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996). The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

On VA examination in December 2011, range of motion was limited to 110 degrees of flexion (with pain at 110 degrees), abduction to 80 degrees (with pain at 80 degrees), and without change or additional limitation of motion on repetitive use testing. Functional impairment of the left arm included less movement than normal, excess fatigability and, pain on movement. The Veteran had localized tenderness on palpation of the shoulder as well as guarding of the shoulder. Muscle strength was full, and the examiner affirmatively noted that there was no ankylosis of the shoulder joint. On review of the Veteran's treatment records, the examiner found no history of mechanical symptoms, or recurrent dislocation, and crank apprehension as well as relocation testing were negative. 

The Veteran reported weakness, stiffness, swelling, lack of endurance, tenderness and pain, but denied experiencing heat, redness, giving way, locking, fatigability, deformity, drainage, or effusion. The Veteran additionally indicated that the shoulder becomes sore in cold weather, and he treated symptoms with "unknown pain pills, taken daily." The Veteran had been hospitalized in 2007 for a left shoulder arthroscopy, after which he had some residual soreness. Overall, the only functional impairment related to the shoulder was becoming "so sore [he is] unable to do things around the house," including on flare-ups, and he was limited in his ability to do overhead activity.

X-ray imaging during his examination revealed no acute fracture, subluxation, or dislocation of the left shoulder. There was evidence of degenerative or old traumatic irregularity at the lateral left clavicle, and several small degenerative or old traumatic bony densities were seen near the superolateral aspect of the left humeral head. Following examination of the record in February 2015, a VA examiner determined that the Veteran was "unable to lift objects above [his] left shoulder level," "[u]nable to carry heavy objects with [his] left arm," and that his "[l]eft arm [was] limited to light physical activities."

In March 2016, the Veteran underwent a telephone interview with a private physician, Dr. M., who also had access to review the Veteran's medical treatment records. Dr. M. recounted the Veteran's full history of symptoms and treatment, before opining that since his March 2009 arthroscopy of the left shoulder, the Veteran has not been "able to use his left upper extremity away from his body or at chest level or higher," and that, presently, he "cannot abduct his left upper extremity even to 80 [degrees]." The examiner went on to state that it "appears that his maximum abduction is slightly above [m]idway between his side and shoulder level," but that "[f]rom a functional standpoint . . . [the Veteran] has pain as soon as he begins to abduct his left upper extremity." Dr. M. concluded that "it is at least as likely as not that from a purely functional standpoint the [V]eteran has less than 25 [degrees] of active abduction." In a separate March 2016 letter, Dr. M. also opined that "it is at least as likely as not that the [V]eteran would require 12 months to reach full recovery," following his 2009 arthroscopic surgery."

Again, in order to warrant a rating of greater than 20 percent, there must be evidence of limitation of motion of the minor arm to 25 degrees from the side of the body (DC 5201), or evidence of a fibrous union of the minor humerus (DC 5202). The Veteran has not suggested, and the evidence does not otherwise indicate, that the union of the left humerus has become fibrous, and thus a rating of greater than 20 percent under DC 5202 is not for application. 

With regard to whether the limitation of shoulder movement restricts motion of the left arm to 25 degrees, the Board finds that it does not. Specifically, the only evidence suggesting such a severe limitation comes from Dr. M., who bases his assessment on a telephone conversation, and such an assessment is of very limited probative value. 

While Dr. M. is competent to consider the record before him, and to make medical assessments based on that record, without physically examining the Veteran, he cannot competently describe the Veteran's current level of functioning as it relates to the left shoulder, or quantify the specific number of degrees of functional range of motion. Furthermore, although the Veteran is competent to testify that he cannot lift his arm beyond 25 degrees of the side of his body, a careful reading of Dr. M's report does not indicate that the Veteran ever stated his arm motion was so limited.

Accordingly, the most probative evidence is that of the December 2011 VA examination showing that, even when considering the additional functional impacts of factors such as weakness, fatigability, incoordination, and pain on movement, the Veteran maintains at least 80 degrees of motion at the left shoulder. During his 2016 hearing before the undersigned, the Veteran's representative suggested that x-ray imaging from December 2011 showed evidence of muscle involvement warranting a separate 20 percent rating, possibly related to "group four," a reference to 38 C.F.R. § 4.73, DC 5304, which provides ratings for injuries of muscle Group IV, those muscles which control stabilization of the shoulder against injury in strong movements; holding the head of the humerus in its socket; abduction; and outward rotation and inward rotation of the arm. 38 C.F.R. § 4.73 (2015). 

There is no evidence, other than the representative's bare assertion, of involvement of Muscle Group IV. To the extent that there is muscle weakness or that the shoulder is affected by other muscle-related symptoms, the impacts of such symptoms are expressly incorporated into the rating criteria for musculoskeletal disabilities through 38 C.F.R. §§ 4.40 and 4.45, and have been considered accordingly.

Having evaluated the disability on appeal on a schedular basis, the Board has also considered whether referral for an extraschedular rating is warranted. The schedular rating criteria used to rate the Veteran's service-connected disability above, reasonably describe and assess the Veteran's disability level and symptomatology. The criteria rate the disability on the basis of limitation of movement, to include as due to pain and weakness; thus, the demonstrated manifestations - namely painful motion of the left shoulder, with resulting limitation of motion - are contemplated by the provisions of the rating schedule. The evidence does not show unique or unusual symptomatology regarding the Veteran's service-connected left shoulder impingement that would render the schedular criteria inadequate.

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities of PTSD, left ring finger fracture, tinnitus, and left shoulder scar in concluding that the schedular evaluation is adequate, and referral for consideration of extra-schedular evaluation is not required. 38 C.F.R. § 3.321; Thun, 22 Vet. App. 111. Finally, the matter of entitlement to TDIU is subject to a separate Board decision, and not addressed at this time.

Accordingly, the Board concludes that the Veteran's left shoulder impingement has been 20 percent disabling, and no higher, throughout the entire initial rating period on appeal. As the preponderance of the evidence is against the claim, there is no doubt to be resolved. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 


ORDER

An effective date prior to March 29, 2011 for the grant of service connection for left shoulder impingement is denied.

An initial rating in excess of 20 percent for left shoulder impingement is denied.	




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


